
	

113 HR 1518 IH: Prevent All Soring Tactics Act of 2013
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1518
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Whitfield (for
			 himself, Mr. LoBiondo,
			 Ms. Schakowsky,
			 Mr. Cohen,
			 Mr. Pitts, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Horse Protection Act to designate additional
		  unlawful acts under the Act, strengthen penalties for violations of the Act,
		  improve Department of Agriculture enforcement of the Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent All Soring Tactics Act of
			 2013 or the PAST
			 Act.
		2.Increased
			 enforcement under Horse Protection Act
			(a)DefinitionsSection
			 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—
				(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5),
			 respectively;
				(2)by inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:
					
						(1)(A)The term action
				device means any boot, collar, chain, roller, or other device that
				encircles or is placed upon the lower extremity of the leg of a horse in such a
				manner that it can—
								(i)rotate around the leg or slide up
				and down the leg, so as to cause friction; or
								(ii)strike the hoof, coronet band,
				fetlock joint, or pastern of the horse.
								(B)Such term does not include soft rubber
				or soft leather bell boots or quarter boots that are used as protective
				devices.
							;
				and
				(3)by adding at the
			 end the following new paragraph:
					
						(6)(A)The term
				participate means engaging in any activity with respect to a horse
				show, horse exhibition, or horse sale or auction, including—
								(i)transporting or arranging for the
				transportation of a horse to or from a horse show, horse exhibition, or horse
				sale or auction;
								(ii)personally giving instructions to
				an exhibitor; or
								(iii)being knowingly present in a
				warm-up area, inspection area, or other area at a horse show, horse exhibition,
				or horse sale or auction that spectators are not permitted to enter.
								(B)Such term does not include
				spectating.
							.
				(b)FindingsSection
			 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—
				(1)in paragraph
			 (3)—
					(A)by inserting
			 and soring horses for such purposes after horses in
			 intrastate commerce,; and
					(B)by inserting
			 in many ways, including by creating unfair competition, by deceiving the
			 spectating public and horse buyers, and by negatively impacting horse
			 sales before the semicolon;
					(2)in paragraph (4),
			 by striking and at the end;
				(3)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
				(4)by adding at the
			 end the following new paragraphs:
					
						(6)the Inspector General of the Department of
				Agriculture has determined that the program through which the Secretary
				inspects horses is inadequate for preventing soring;
						(7)historically, Tennessee Walking Horses,
				Racking Horses, and Spotted Saddle Horses have been subjected to soring;
				and
						(8)despite
				regulations in effect related to inspection for purposes of ensuring that
				horses are not sore, violations of this Act continue to be prevalent in the
				Tennessee Walking Horse, Racking Horse, and Spotted Saddle Horse
				breeds.
						.
				(c)Horse shows and
			 exhibitionsSection 4 of the Horse Protection Act (15 U.S.C.
			 1823) is amended—
				(1)in subsection
			 (a)—
					(A)by striking appointed and
			 inserting licensed; and
					(B)by adding at the
			 end the following new sentences: In the first instance in which the
			 Secretary determines that a horse is sore, the Secretary shall disqualify the
			 horse from being shown or exhibited for a period of not less than 180 days. In
			 the second instance in which the Secretary determines that such horse is sore,
			 the Secretary shall disqualify the horse for a period of not less than one
			 year. In the third instance in which the Secretary determines that such horse
			 is sore, the Secretary shall disqualify the horse for a period of not less than
			 three years.;
					(2)in subsection (b) by striking
			 appointed and inserting licensed;
				(3)by striking
			 subsection (c) and inserting the following new subsection:
					
						(c)(1)(A)The Secretary shall
				prescribe by regulation requirements for the Department of Agriculture to
				license, train, assign, and oversee persons qualified to detect and diagnose a
				horse which is sore or to otherwise inspect horses at horse shows, horse
				exhibitions, or horse sales or auctions, for hire by the management of such
				events, for the purposes of enforcing this Act.
								(B)No person shall be issued a license under
				this subsection unless such person is free from conflicts of interest, as
				defined by the Secretary in the regulations issued under subparagraph (A).
								(C)If the Secretary determines that the
				performance of a person licensed in accordance with subparagraph (A) is
				unsatisfactory, the Secretary may, after notice and an opportunity for a
				hearing, revoke the license issued to such person.
								(D)In issuing licenses under this
				subsection, the Secretary shall give a preference to persons who are licensed
				or accredited veterinarians.
								(E)Licensure of a person in accordance
				with the requirements prescribed under this subsection shall not be construed
				as authorizing such person to conduct inspections in a manner other than that
				prescribed for inspections by the Secretary (or the Secretary’s representative)
				under subsection (e).
								(2)(A)Not later than 30 days before the date on
				which a horse show, horse exhibition, or horse sale or auction begins, the
				management of such show, exhibition, or sale or auction may notify the
				Secretary of the intent of the management to hire a person or persons licensed
				under this subsection and assigned by the Secretary to conduct inspections at
				such show, exhibition, or sale or auction.
								(B)After such notification, the Secretary
				shall assign a person or persons licensed under this subsection to conduct
				inspections at the horse show, horse exhibition, or horse sale or
				auction.
								(3)A person licensed by the Secretary to
				conduct inspections under this subsection shall issue a citation with respect
				to any violation of this Act recorded during an inspection and notify the
				Secretary of each such violation not later than five days after the date on
				which a citation was issued with respect to such
				violation.
							;
				and
				(4)by adding at the
			 end the following new subsection:
					
						(f)The Secretary shall publish on the public
				website of the Animal and Plant Health Inspection Service of the Department of
				Agriculture, and update as frequently as the Secretary determines is necessary,
				information on violations of this Act for the purposes of allowing the
				management of a horse show, horse exhibition, or horse sale or auction to
				determine if an individual is in violation of this
				Act.
						.
				(d)Unlawful
			 actsSection 5 of the Horse Protection Act (15 U.S.C. 1824) is
			 amended—
				(1)in paragraph
			 (2)—
					(A)by striking
			 or (C) respecting and inserting (C), or (D)
			 respecting; and
					(B)by striking
			 and (D) and inserting (D) causing a horse to become sore
			 or directing another person to cause a horse to become sore for the purpose of
			 showing, exhibiting, selling, auctioning, or offering for sale the horse in any
			 horse show, horse exhibition, or horse sale or auction, and (E);
					(2)in paragraph (3),
			 by striking appoint and inserting hire;
				(3)in paragraph (4)—
					(A)by striking appoint and
			 inserting hire; and
					(B)by striking
			 qualified;
					(4)in paragraph (5), by striking
			 appointed and inserting hired;
				(5)in paragraph
			 (6)—
					(A)by striking
			 appointed and inserting hired; and
					(B)by inserting
			 that the horse is sore after the Secretary;
			 and
					(6)by adding at the
			 end the following new paragraphs:
					
						(12)The use of an action device on any limb of
				a Tennessee Walking Horse, a Racking Horse, or a Spotted Saddle Horse at a
				horse show, horse exhibition, or horse sale or auction.
						(13)The use of a weighted shoe, pad, wedge,
				hoof band, or other device or material at a horse show, horse exhibition, or
				horse sale or auction that—
							(A)is placed on,
				inserted in, or attached to any limb of a Tennessee Walking Horse, a Racking
				Horse, or a Spotted Saddle Horse;
							(B)is constructed to
				artificially alter the gait of such a horse; and
							(C)is not strictly
				protective or therapeutic in
				nature.
							.
				(e)Violations and
			 penaltiesSection 6 of the Horse Protection Act (15 U.S.C. 1825)
			 is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking Except as provided in paragraph (2) of this subsection, any
			 person who knowingly violates section 5 and inserting Any person
			 who knowingly violates section 5 or the regulations issued under such section,
			 including any violation recorded during an inspection conducted in accordance
			 with section 4(c) or 4(e); and
						(ii)by
			 striking more than $3,000, or imprisoned for not more than one year, or
			 both. and inserting more than $5,000, or imprisoned for not more
			 than three years, or both, for each such violation.;
						(B)in paragraph
			 (2)—
						(i)by
			 striking subparagraph (A);
						(ii)by
			 striking (2);
			 and
						(iii)by
			 redesignating subparagraphs (B) and (C) as paragraphs (2) and (3),
			 respectively, and moving the margins of such paragraphs (as so redesignated)
			 two ems to the left; and
						(C)by adding at the
			 end the following new paragraph:
						
							(4)Any person who knowingly fails to
				obey an order of disqualification shall, upon conviction thereof, be fined not
				more than $5,000 for each failure to obey such an order, imprisoned for not
				more than three years, or both.
							;
				
					(2)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking section 5 of this Act and inserting section 5 or
			 the regulations issued under such section; and
						(ii)by
			 striking $2,000 and inserting $4,000; and
						(B)by adding at the
			 end the following new paragraph:
						
							(5)Any person who fails to pay a licensed
				inspector hired under section 4(c) shall, upon conviction thereof, be fined not
				more than $4,000 for each such
				violation.
							;
				and
					(3)in subsection (c)—
					(A)in the first
			 sentence—
						(i)by
			 inserting , or otherwise participating in any horse show, horse
			 exhibition, or horse sale or auction before for a period of not
			 less than one year; and
						(ii)by
			 striking any subsequent and inserting the
			 second;
						(B)
			 by inserting before Any person who knowingly fails the
			 following: For the third or any subsequent violation, a person may be
			 permanently disqualified by order of the Secretary, after notice and an
			 opportunity for a hearing before the Secretary, from showing or exhibiting any
			 horse, judging or managing any horse show, horse exhibition, or horse sale or
			 auction, or otherwise participating in, including financing the participation
			 of other individuals in, any horse show, horse exhibition, or horse sale or
			 auction (regardless of whether walking horses are shown, exhibited, sold,
			 auctioned, or offered for sale at the horse show, horse exhibition, or horse
			 sale or auction).; and 
					(C)by striking
			 $3,000 each place it appears and inserting
			 $5,000.
					(f)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall issue regulations
			 to carry out the amendments made by this section, including regulations
			 prescribing the requirements under subsection (c) of section 4 of the Horse
			 Protection Act (15 U.S.C. 1823), as amended by subsection (c)(3).
			(g)SeverabilityIf
			 any provision of this Act or any amendment made by this Act, or the application
			 of a provision to any person or circumstance, is held to be unconstitutional,
			 the remainder of this Act and the amendments made by this Act, and the
			 application of the provisions to any person or circumstance, shall not be
			 affected by the holding.
			
